Citation Nr: 1620729	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-15 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 10 percent from June 7, 2007 to November 16, 2009, and in excess of 30 percent from November 16, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1984 to June 1987, and from October 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, respectively, in pertinent part, granted service connection for PTSD at 10 percent effective June 7, 2007, and denied entitlement to TDIU.  A February 2010 rating decision granted a higher initial rating for PTSD of 30 percent for the initial rating period from November 16, 2009, creating a "staged" rating.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 Travel Board hearing.  A transcript of the hearing has been associated with the record.  

The issues of a higher initial rating for PTSD and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Rating PTSD 

The Veteran was last afforded a VA examination in April 2011.  At the October 2015 Board hearing, the Veteran stated that since the last VA examination the symptoms have progressively worsened, including symptoms of diminished motivation, depression, anxiety, interference with sleep, irritability, and concentration.  

At the Board hearing, the Veteran's representative requested a VA examination to assess the current level of PTSD and the need for a new examination was agreed upon.  The Veteran and representative indicated that they were going to try to take a Disability Benefits Questionnaire (DBQ) form to a treating psychologist or psychiatrist to have that psychologist or psychiatrist complete the DBQ and submit that examination report.  The Veteran and representative indicated that by submitting a completed DBQ another VA compensation would not be necessary
to show that the current state of the Veteran.  Unfortunately, no DBQ was obtained and submitted in this case.  

The representative also indicated that they would try to obtain information from a treating family nurse practitioner who treated for depression in 2006 or 2007.  Similarly, the record reflects that no such statement or records from a treating family nurse practitioner has been submitted.  It is unclear from the record whether this family nurse practitioner is a VA or private nurse practitioner, as the Veteran references treatment by a psychiatrist at the VA Medical Center (VAMC) in Indianapolis, Indiana, and is vague as to the dates of treatment.    

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 	 38 C.F.R. § 3.159 (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.   

Where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  For these reasons, the Board finds that a remand is necessary to obtain a new VA examination to help assess the current severity of the service-connected PTSD.

Additionally, at the October 2015 Board hearing, the Veteran testified that he applied for Social Security (SSA) disability; however, those records have not been obtained.  VA has a duty to assist a veteran in the development of the claim, and this duty includes assisting the veteran in the procurement of SSA records.  		 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist is heightened when records are in the control of a government agency.  See Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Therefore, a remand is necessary to obtain the SSA records.  

Entitlement to TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances. 	 38 C.F.R. § 4.16. 

In the present case, the evidence of record indicates that the Veteran, while obtaining employment periodically, may be unable to maintain employment due to the service-connected disabilities of PTSD, bilateral shoulder disabilities, a neck disability, headaches, hearing loss, and tinnitus.  At the October 2015 Board hearing, the Veteran reported that he has not worked since 2010.  At a July 2012 medical board evaluation for National Guard service, the Veteran reported being unemployed for the past two to three years.  At the May 2012 VA examination, the Veteran reported currently working as a truck driver.  At the April 2011 VA examination, the Veteran reported last working in December 2008.  At the March 2011 VA examination, the Veteran reported his last job as a factory line operator but has been unemployed for one to two years because of the service-connected disabilities.  On the January 2011 application for increased compensation based on unemployability, the Veteran reported he last worked full time in December 2008 as a factory worker.  At the March 2009 VA examination, the Veteran reported working full time in the National Guard.  At the May 2008 VA examination, the Veteran reported working full time as a factory worker.  Based on this conflicting information, the Board finds that a remand is necessary to help determine the dates of employment.   

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Veteran and ask him to provide specific dates of employment since June 2007.  If no response is obtained, document all attempts to contact the Veteran and associate them with the claims file.  

2.  Obtain a copy of any SSA records and decisions regarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any treatment or medical records associated with any subsequent disability determinations by SSA.  

3.  Ask the Veteran to identify any VA or private treatment records by mental health care providers, including the referenced family nurse practitioner.  The AOJ should obtain any current VA treatment records as well as request any private treatment records specifically identified and for which the Veteran provides a release. 

4.  Schedule a VA examination with qualified psychiatric examiner to assist in determining the current severity of the PTSD.  The VA examiner should review the evidence associated with the record, including any private and VA treatment records.  All indicated tests and studies should be conducted.  

5.  Readjudicate the issues a higher initial rating for PTSD and entitlement to TDIU.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


